DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20-33 are objected to because of the following informalities:  
Claim 20 repeats the line “housing having at least one bottom for defining an inner surface area and at least one sidewall” (lines 2-5).
Claim 21, lines 23-24, “decorative ornamental assemblies” should be –the decorative ornament assemblies--.
Claim 25, line 5, “a at least one base” should be –at least one base--.
The spacing of the claims in inconsistent and seemingly random at some points.
In general applicant  is inconsistent with use of language, for instance the second decorative ornament assembly is referred to as the second ornament assembly, etc. Applicant is asked to review all claims and language for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 24, 27, 28, 31, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 24 recite the limitation “without the aid of a separate supporting structure,” (emphasis added) was not described in the specification in such a way as to reasonably convey to one skilled in the art what constitutes “a separate supporting structure” much less the claimed decorative elements being affixed in position and upwardly depending from the base, “without the aid of a separate supporting structure,” as claimed.  The disclosure is blank as to what applicant defines as “a separate supporting structure,” and therefore one skilled in the art would be unable to ascertain the metes and bounds of such a limitation.
The specification (para 0056) states, “the design elements stand freely in conjunction with the base, they do not require repositioning or the aid of another structure to support the design elements” however, as stated above, the specification directly contradicts this assertion in para 0024 which states, " the decorative elements 120 may be inserted into, or attached to, the base 110 material, and then a resin, glue, or other adhesive material may be added to the base 110 so that it hardens into a single decorative ornament assembly”. Resin, glue, and other adhesive material are separate support structures, thus what constitutes “without the aid of separate supports”. Further, as stated above, with reference to fig. 4 for instance the arrow is clearly supported on a post, the post being a separate support structure from the arrow. The specification has not defined what a separate support structure is and as such lacks adequate written description.
Claims 22, 23, 27, 28, 31, 32 are rejected based on their dependency on 21 and 24.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-33 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. This is NOT an all-inclusive list and applicant must check all claims for clarity.

Claim 20 recites, “a housing” in line 2. It is unclear if this is the same housing as per line 1 of the claim or if applicant is introducing another housing. The same issue in claim 21.
Claim 20, lines 23-25 recite, “wherein the housing and decorative ornamental assemblies are useable in a non-aquarium environment by not using water and fish, animals, or reptiles in the housing”. This line renders the claim indefinite since claim 20 requires “A method for decorating or redecorating a housing in a loose-gravel free aquarium”, thus it appears the must be within an aquarium and all the steps are decorating or redecorating that aquarium while the final phrase implies no aquarium is required, thus the scope of the claim is unclear.
Claim 20 requires the decorative ornament assemblies to have “at least one base” lines 7-8 however the claim further recites (lines 8-9) “the at least one base having a bottom as well as an outer periphery”. This is not commensurate with the specification which indicates “The ornament assembly comprises a base delimited at an outer periphery.” How is the bottom any different than the base here, the office as best understood would suggest removing the bottom limitation from the claim. The same rejection for claims 21, 24, 25.
Claim 20, line 6 recites, “accessing first and second decorative ornament assemblies” however the claim further recites (lines 12-14), “the bottom of the at least one base having the same size and shape as that of the bottom inner surface area of the housing”. If each of the assemblies has it’s own bottom then would it require the combined bottom to be the same size and shape to fit into the fish tank not individual bottoms?  Or is applicant’s “at least one base” the combined bottoms of the first and second assemblies. IF the former the office suggests something like --the combined bases of the first and second decorative ornament assemblies having the same shape…-- or if the latter then clarifying that the two assemblies together form one base. The same rejection for claims 21, 24, 25. 
Claim 21, line 4 recites, “accessing first and second or both decorative ornament assemblies”. It is unclear how accessing first AND second would not require accessing both.
Claim 21, lines 14-18 recites, “said first ornament assembly being located inside the housing wherein the bottom inner surface area of said housing is entirely covered by the bottom of said first ornament assembly”. The claim requires in line 6 that there be two decorative ornament assemblies, thus it is unclear where the second ornament assembly would be if the first is already covering the entire bottom of the housing. The same rejection for all the consistency issues throughout the claims.
Claim 21, line 19 recites, “said one or more fish or animals”. There is insufficient antecedent basis for this limitation in the claims.
Claim  21, lines 28-30, “wherein the above steps of the claimed method creates a desired decorative environment, cleaning the aquarium without harming the fish or animals, and decorating or redecorating a decorative environment the ornament assembly and the housing.” The claim language is generally narrative, for instance what is considered a desired decorative environment? Is cleaning the environment without harming the animals a step of the method or a result of the method? The last line is woefully unclear, “decorating or redecorating a decorative environment the ornament assembly and the housing” and it cannot be ascertained as to what this means.
Claim 22 lines 1-2 recite, “selecting the second decorative ornament assembly”, it is unclear how this is different than accessing it in claim 21. Furthermore the later details of the claims requiring the second assembly to have a base, decorative element, etc. is already included in claim 21, it is unclear what this is intending to add.
Claim 22, lines 10-13 recites, “the bottom of the second ornament assembly at least one base having the same size and shape as that of the bottom inner surface areas of the housing”. Claim 21 requires in line 6 that there be two decorative ornament assemblies, thus it is unclear where the first ornament assembly would be if the second is already covering the entire bottom of the housing. The same issue arising in claim 23, is it both assemblies that cover the bottom or just one of them?
Claim 24, lines 4-5 recite, “each decorative ornament assembly including at least one base”, however line 27 (last line) of the claims recites, “wherein the first and second decorative ornament assemblies when abutting each other form the at least one base”. It is unclear if the each have a base or together for the base as the claim says both.
Claim 25 recites, “A method for redecorating a housing bottom which defines an inner surface and at least one side wall”. It is unclear if applicant is redecorating just the bottom of the house. It appears applicant missed a phrase here.
Claim 25, line 4 recites, “accessing first and second decorative ornament assemblies” however line 13 states, “said ornament assembly”. It is unclear if there are one or two assemblies required here.
Claim 25, lines 23-26 recite, “wherein the above steps of the claimed method address cleaning an aquarium and decorating or redecorating the decorative environment after cleaning the decorative ornament assemblies with integral at least one base and housing; wherein the decorative environment achieves an acceptable décor“. The claim language is generally narrative, for instance what is considered an acceptable décor ? Is cleaning the environment a step of the method or a result of the method? 
The remaining claims are rejected based on their dependency on the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-33 are rejected under 35 U.S.C. 103 as obvious over US 2009/0114162 to Locklear (previously cited in applicants IDS filed 9/28/2018) in view of DE 20207159 (provided herein, see English translation provided herein, hereafter referred to as DE ‘159) and Wechsler (RE 39379, previously cited).
For claim 20, Locklear teaches a method for decorating or redecorating a housing in a loose gravel free aquarium (Locklear discusses the problems associated with gravel in paragraph 5 and proposes a gravel free system as his invention);
 the housing including a bottom for defining an inner surface area and at least one sidewall (the aquarium of Locklear, see fig. 4)
the method comprising the steps of: 
accessing a decorative ornament assembly having a visual design (Fig. 1-5), the decorative ornament assembly creating an environmental theme (Fig. 1-5) and including a base (1) and one or more decorative elements (40, 50-51, 52, 38, Fig 2a-5), the base having a bottom as well as an outer periphery (see figs.), the base forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly extend therefrom (50 in figure 3a, 51 in figure 3b, 40-52-38 in figure 3c; 40 in figure 4 and 50-51 in figure 5), the one or more decorative elements being supported only by the base (32, 51, 52, 40 can all be considered the decorative element, these are supported only by base 2);  at least one of said decorative elements being spaced from said outer periphery of said base (see positions in figures 3a-5), the bottom of the base (1) having the same size and shape as that of the bottom inner surface area of the housing (Fig. 4 # 100); 
said ornament assembly being located inside said housing such that the bottom inner surface area of said housing is entirely covered by the bottom of said ornament assembly base with the outer periphery of the ornament assembly base slidably abutting said at least one sidewall of the housing (Fig. 4); 
removing said ornament assembly from said housing by grabbing said at least one of said decorative elements spaced from said base outer periphery in order to lift out said ornament assembly (Para 48, Figure 5 #50-51); 
wherein the housing and the decorative ornament assemblies are usable in a non-aquarium environment by not using water or fish, animals, or reptiles in the housing (a user can use the housing of locklear for other uses, this is not a positive method step and the decorations or housing of Locklear could be “used” for anything).
Locklear teaches the one or more decorative elements being supported only by the at least one base (as above), however, if for any reason applicant disagrees:
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more decorative elements (5, 13, 14) the one or more decorative elements being supported only by the at least one base (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free of supporting structures extending through the base, as taught by the connection of DE ‘159, since gluing (for instance) will allow for cheap, quick, easy connection of the elements. 
Locklear fails to teach first and second decorative assemblies. 
Weschler teaches a method of decorating and redecorating an aquarium including first and second decorative assemblies (see fig. 10 and Col. 9, line 60- Col. 10, line 20), such that when the first and second ornament assemblies are positioned adjacent each other (71), the adjacent ornament assemblies creating a unique environmental theme; said first and second ornament assemblies being located inside said housing and adjacent each other such that the bottom inner surface area of said housing is entirely covered by the bottom of said first and second ornament assembly bases with the outer periphery of each respective ornament assembly base slidably abutting said at least one sidewall of the housing; removing the first and second ornament assemblies from said housing by grabbing said respective at least one of said decorative elements located away from said base outer periphery in order to lift out said ornament assembly (see figs.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the singular ornament assembly as taught by Locklear as being first and second ornament assemblies positioned adjacent to each other as taught by Wechsler in order to increase the modularity of the device and support various alternative decorations simultaneously within the housing for added enjoyment, and additionally since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177,179 and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ.

In re claim 21, Locklear teaches a method for decorating or redecorating and cleaning a fish tank housing in a loose gravel free aquarium (Locklear discusses the problems associated with gravel in paragraph 5 and proposes a gravel free system as his invention); 
the aquarium including a housing (100) including a bottom for defining an inner surface and at least one sidewall (Fig. 4), the method comprising the steps of:
 accessing a first decorative ornament assembly (40, 50-51, 52, 38, Fig 2a-5), the decorative ornament assembly creating an environmental theme and including a base (1) and one or more decorative elements (40, 50-51, 52, 38, Fig 2a-5), the base having a bottom as well as an outer periphery (Fig. 4); 
the base forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly depend therefrom without the aid of a separate supporting structure (Fig. 2a-5, see figs., for instance element 50 is held in place only by 50); at least one of said decorative elements being spaced from said outer periphery of said base (Fig. 2a-5), the bottom of the base having the same size and shape as that of the bottom wall inner surface area of the housing (Fig. 4); 
said first ornament assembly being located inside said housing wherein the bottom inner surface area of said housing is entirely covered by the bottom of said first ornament assembly base with the outer periphery of the ornament assembly base slidably abutting said at least one sidewall of the housing; and the one or more decorative assemblies being supported only by the at least one base (32, 51, 52, 40 can all be considered the decorative element, these are supported only by base 2);
removing said one or more fish or animals from the housing (routine in cleaning aquariums, the animals would be removed for cleaning); 
removing said ornament assembly from said housing by grabbing said at least one of said decorative elements spaced from said base outer periphery in order to lift out said ornament assembly (Fig. 5; Para 48); cleaning the housing and ornament assembly (Para 27), and keeping the cleaned ornament assembly in the housing (para 0027, 0037, abstract) or redecorating by placing a different ornament assembly in the housing (see figs./abstract/para 0027, different decorating assemblies are available, a new assembly can be placed in the housing, décor as per fig. 4 vs as per fig. 5 for instance) and replacing the one or more fish or animals (routinely replaced in fish tanks); 
wherein the unique ornamental design of the first ornament assembly or replacement decorative ornament assembly overcomes the problem of consumers to create décor that is acceptable;
wherein the above steps of the claimed method creates a desired decorative environment, cleaning an aquarium without harming the fish or animals, and decorating or redecorating a decorative environment the ornament assembly and housing (note that these limitations are taught according to the above identified teachings of the prior art to Locklear and don’t further add to the claimed invention any patentable step).  
MPEP2112.02 Section I recites  and is applicable as follows:
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).” 
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the removing said one or more fish from said housing; and removing the water from said housing prior to cleaning; replacing the one or more fish or animals and water after replacing the base, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to operate the decoration assembly so as to properly replace the decoration assembly with a different decoration assembly. Furthermore, Lockwood does in fact teach that the housing houses both water and fish (aquarium). Accordingly it would have been obvious to one of ordinary skill in the art to have removed the fish and the water from the housing in order to effectively clean the fish tank without damaging the fish therein and further to provide fresh water to the housing.
Locklear teaches the one or more decorative elements being supported only by the at least one base  and without the aid of separate supporting structures (as above), however, if for any reason applicant disagrees:
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more decorative elements (5, 13, 14) the one or more decorative elements being supported only by the at least one base and without the aid of separate supporting structures (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free of supporting structures extending through the base, as taught by the connection of DE ‘159, since gluing (for instance) will allow for cheap, quick, easy connection of the elements. 
Locklear fails to teach first and second decorative assemblies. 
Weschler teaches a method of decorating and redecorating an aquarium including first and second decorative assemblies (see fig. 10 and Col. 9, line 60- Col. 10, line 20), such that when the first and second ornament assemblies are positioned adjacent each other 71, the adjacent ornament assemblies creating a unique environmental theme; said first and second ornament assemblies being located inside said housing and adjacent each other such that the bottom inner surface area of said housing is entirely covered by the bottom of said first and second ornament assembly bases with the outer periphery of each respective ornament assembly base slidably abutting said at least one sidewall of the housing; removing the first and second ornament assemblies from said housing by grabbing said respective at least one of said decorative elements located away from said base outer periphery in order to lift out said ornament assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the singular ornament assembly as taught by Locklear as being first and second ornament assemblies positioned adjacent to each other as taught by Wechsler in order to increase the modularity of the device and support various alternative decorations simultaneously within the housing for added enjoyment, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177,179 and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ.

In re claim 22, Locklear further teaches further including the steps of: 
selecting a second decorative ornament assembly having a second design (mere duplication/ different ornament arrangements as taught by Locklear figure 2a-5, further as modified by Weschler above) that is the same as or different from said first decorative ornament assembly or replacement decorative ornament assembly, said second decorative ornament assembly creating an environmental theme and including a base (1) and one or more decorative elements (Fig. 2a-5), the base having a bottom as well as an outer periphery, the base of the second ornament assembly forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly extend therefrom (Fig. 2a-5); the one or more decorative elements of the decorative ornament assemblies being supported only by the at least one base (32, 51, 52, 40 can all be considered the decorative element, these are supported only by base 2, alternately see modification with DE ‘159 above);
 at least one of said decorative elements being spaced from said outer periphery of said base, the bottom of the second ornament assembly base having the same size and shape as that of the bottom inner surface area of the housing (Fig. 4); and 
inserting said second ornament assembly into said housing such that the bottom inner surface area of said housing is entirely covered by the bottom of said first decorative ornament assembly or replacement decorative ornament assembly, along with the second ornament assembly; adding water to said housing, and 
adding said one or more fish or animals back into the housing (as outlined in the rejection of claim 21 above).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a plurality of bases with different designs as taught by Locklear as modified by Weschler, in order to provide seasonal ornamentation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re claim 23, further including the steps of: wherein the bottom inner surface area of said housing is entirely covered by the bottom of said decorative ornament assemblies at least one base or replacement decorative ornament assembly or assemblies, with the outer periphery of the first ornament assemblies at least one base slidably abutting said at least one sidewall of the housing; adding water to said housing, and adding said one or more fish, reptiles or animals back into the housing (as outline in the rejection of claim 21 above).  
MPEP2112.02 Section I recites  and is applicable as follows:
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the removing said one or more fish from said housing; and removing the water from said housing prior to cleaning; and replacing the one or more fish or animals and water after replacing the base, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to operate the decoration assembly so as to properly replace the decoration assembly with a different decoration assembly. Furthermore, Lockwood does in fact teach that the housing houses both water and fish (aquarium). Accordingly it would have been obvious to one of ordinary skill in the art to have removed the fish and the water from the housing in order to effectively clean the fish tank without damaging the fish therein and further to provide fresh water to the housing.

In re claim 24, Locklear teaches a method for decorating and cleaning a housing (100); the housing including a bottom having an inner surface area and a plurality of sidewalls, the method comprising the steps of:
 accessing a decorative ornament assembly (Fig. 2a-5), each decorative ornament assembly including a base (1) and one or more decorative elements (Fig. 2a-5 # 40, 50-51, 52, 38), each base having a bottom as well as an outer periphery, the base of the decorative ornament assembly forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly extend from the base without aid of separate supporting structure that extends a substantial distance or completely through the at least one base (Fig. 2a-5 # 40, 50-51, 52, 38, see figs., for instance element 50 is held in place only by 50), at least one of said decorative elements being spaced from said outer periphery of said base (Fig. 2a-5 # 40, 50-51, 52, 38); 
removing the decorative ornament assemblies from said housing by grabbing said respective at least one of said decorative elements (Para 48) of the decorative ornament assemblies located spaced from said base outer periphery in order to lift out said ornament assembly; and removing the water from said housing; cleaning the housing, and replacing the decorative ornament assembly. 
Locklear is silent as to first and second decorative ornament assemblies, the bottom of the bases of the first and second decorative ornament assemblies having, when placed adjacent or abutting one another, the same size and shape as that of the bottom wall inner surface area of the housing; the adjacent decorative ornament assemblies creating a unique environmental theme; said first and second ornament assemblies being located inside said housing and adjacent or abutting each other such that the bottom inner surface area of said housing is entirely covered by the bottom of said first and second ornament assembly bases with the outer periphery of each respective ornament assembly base slidably abutting the plurality of sidewalls of the housing;  removing the first and second decorative ornament assemblies from said housing by grabbing said respective at least one of said decorative elements of each of said first and second decorative ornament assemblies located spaced from said base outer periphery in order to lift out said ornament assembly; and removing the water from said housing; cleaning the housing, and replacing the first and second decorative ornament assemblies; wherein the first and second decorative ornament assemblies when adjacent or abutting each other form a single base.  
Wechsler teaches a system, within the same field of endeavor, wherein the method further includes both the first and second ornament assemblies are inserted within the housing together (Col 9-10 Ln 45-43) such that when the first and second ornament assemblies are positioned adjacent each other 71, the adjacent ornament assemblies creating a unique environmental theme; said first and second ornament assemblies being located inside said housing and adjacent each other such that the bottom inner surface area of said housing is entirely covered by the bottom of said first and second ornament assembly bases with the outer periphery of each respective ornament assembly base slidably abutting said at least one sidewall of the housing; removing the first and second ornament assemblies from said housing by grabbing said respective at least one of said decorative elements located away from said base outer periphery in order to lift out said ornament assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the singular ornament assembly as taught by Locklear as being first and second ornament assemblies positioned adjacent to each other as taught by Wechsler in order to increase the modularity of the device and support various alternative decorations simultaneously within the housing for added enjoyment, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177,179 and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ.
Locklear is silent about decorative elements depending from the base without the aid of a separate supporting structures that extends a substantial distance or completely through the base.
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more decorative elements (5, 13, 14) depending from the base without the aid of supporting structures that extends a substantial distance or completely through the base (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free of supporting structures extending through the base, as taught by the connection of DE ‘159, since gluing (for instance) will allow for cheap, quick, easy connection of the elements. 

In re claim 25, Locklear teaches a method for decorating or redecorating a housing (100)
the housing (100) including a bottom for defining an inner surface area and at least one sidewall, the method comprising the steps of:
 accessing a decorative ornament assembly (Fig. 2a-5) having a visual design, the decorative ornament assembly creating a unique environmental theme and including a base (1) and one or more integral decorative elements (Fig. 2a-5), the base having a bottom as well as an outer periphery, the base the one or more decorative elements forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly extend from the top of the base (Fig. 2a-5 # 40, 50-51, 52, 38),  the one or more decorative ornament assemblies being supported only by the at least one base (32, 51, 52, 40 can all be considered the decorative element, these are supported only by base 2); at least one of said decorative elements being spaced from said outer periphery of said base (Fig. 2a-5), the bottom of the base having the same size and shape as that of the bottom inner surface area of the housing; 
said ornament assembly being located inside said housing such that the bottom inner surface area of said housing is entirely covered by the bottom of said ornament assembly base with the outer periphery of the ornament assembly base slidably abutting said at least one sidewall of the housing (Fig. 4); 
removing said ornament assembly and integral base from said housing by grabbing said at least one of said decorative elements spaced from said base outer periphery in order to lift out said solid base and integral ornament assembly (para 48); 
redecorating by removing the decorative ornament assembly with integral base and placing a different decorative ornament assembly with an integral base in the housing (see figs./abstract/para 0027, different decorating assemblies are available, a new assembly can be placed in the housing, décor as per fig. 4 vs as per fig. 5 for instance); 
wherein the above steps of the claimed method address cleaning an aquarium without harming the fish or animals, and decorating or redecorating the decorative environment after cleaning the ornament assembly with integral base and housing; wherein the decorative environment overcomes the difficulties that individuals have in achieving an acceptable decor; and wherein the housing and ornament assembly is useable in a non-aquarium environment by not using water and fish or animals in the housing (note that these limitations are taught according to the above identified teachings of the prior art to Locklear and don’t further add to the claimed invention any patentable step).
Locklear teaches the one or more integral decorative elements being supported only by the at least one base (as above), however, if for any reason applicant disagrees:
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more integral decorative elements (5, 13, 14) the one or more decorative elements being supported only by the at least one base (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free of supporting structures extending through the base, as taught by the connection of DE ‘159, since gluing (for instance) will allow for cheap, quick, easy connection of the elements. 
Locklear fails to teach first and second decorative assemblies. 
Weschler teaches a method of decorating and redecorating an aquarium including first and second decorative assemblies (see fig. 10 and Col. 9, line 60- Col. 10, line 20), such that when the first and second ornament assemblies are positioned adjacent each other 71, the adjacent ornament assemblies creating a unique environmental theme; said first and second ornament assemblies being located inside said housing and adjacent each other such that the bottom inner surface area of said housing is entirely covered by the bottom of said first and second ornament assembly bases with the outer periphery of each respective ornament assembly base slidably abutting said at least one sidewall of the housing; removing the first and second ornament assemblies from said housing by grabbing said respective at least one of said decorative elements located away from said base outer periphery in order to lift out said ornament assembly.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the singular ornament assembly as taught by Locklear as being first and second ornament assemblies positioned adjacent to each other as taught by Wechsler in order to increase the modularity of the device and support various alternative decorations simultaneously within the housing for added enjoyment, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177,179 and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ.

In re claims 26-29 Locklear as modified by  Weschler and DE ‘159  further teaches the base of the decorative ornament assembly including one or more of non loose gravel, sand, marbles, stones, plastic, or paper (para 0033).
In re claims 30-33 Locklear as modified by Weschler and DE ‘159  further teaches the decorative elements are at least one or more  of plants, rocks, sunken ships, treasure chests, statues, signage, and castles (plants as seen in fig. 4 for instance).

Response to Arguments
Applicant's arguments filed 10/30/2022 have been fully considered but they are not persuasive. 
Applicant argued that in view of the 112a rejection of “without the aid of separate supporting structure” was found in the original disclosure.
The office repeats that this is not a new matter rejection. As previously noted:
This is not persuasive because while the limitation may not constitute new matter this is not at issue, the limitation still lacks proper written description within the specification. The specification in not written in such a way as to adequately ascertain what is meant by “without the aid of a separate supporting member”. The specification (para 0056) merely states, “the design elements stand freely in conjunction with the base, they do not require repositioning or the aid of another structure to support the design elements” however, as stated above, the specification directly contradicts this assertion in para 0024 which states, " the decorative elements 120 may be inserted into, or attached to, the base 110 material, and then a resin, glue, or other adhesive material may be added to the base 110 so that it hardens into a single decorative ornament assembly”. Resin, glue, and other adhesive material are separate support structures, thus what constitutes “without the aid of separate supports”. Further, as stated above, with reference to fig. 4 for instance the arrow is clearly supported on a post, the post being a separate support structure from the arrow. The specification has not defined what a separate support structure is and as such lacks adequate written description.

Applicant argued that Locklear teaches away from using the device of Weschler.
Locklear states: para 0007 “Live plants have been anchored with weights attached to the plant and items such as flat disks, etc have been added to mounting devices to attach other items. The majority of means to secure decorations work under ideal conditions but are inadequate with a more challenging environment, especially with larger fish or reptiles. As a result frequent adjustment and replacement has been necessary. One solution to the attachment problem has been disclosed in U.S. Pat. No. 5,855,982 to Wechsler Issued Jan. 5, 1999. In this patent there is described an anchoring accessory which includes a support element for reception of plants, a means for selectively positioning the accessory at one of a series of specific locations and a means for fastening an article to a support element. The claimed device is designed to work under and with granular substrate materials and while it does provide a means to anchor decorations it does nothing to avoid the problems with granular substrate materials.”
Locklear is in fact disparaging Weschler, however the element that Locklear is disparaging in Weschler is not relied upon for rejection. Locklear is disparaging the attachment mechanism of Weschler (see for instance in fig. 9 of Weschler), this is the “a support element for reception of plants”. The office is relying solely on fig. 10 of Weschler which clearly shows that multiple decorative assemblies can be put together to cover the bottom of an aquarium. Locklear does not teach away from using this aspect of Weschler. There is no reason in Locklear to exclude using multiple bases (2) and attaching them together in the manner as taught by Weschler. For these reasons the rejections in view of Weschler are maintained. Applicant may proceed to appeal as it appears that no agreement can be reached for allowability of claims.
Applicant’s further argument that fig. 10 of Weschler does not teach addressing the problems of granular substrates, this is not found persuasive because these details are already taught in Locklear. Weschler is not relied upon to teach this, it is only relied upon to teach that it is well known to use two or more decorative assemblies within an aquarium.
Applicant’s further arguments that Weschler fig. 10 does not abut this is not found persuasive because the element can be seen abutting one another in fig. 10. The fact that they also have a connection mechanism therebetween does not exclude them from abutting. Abut is defined as to touch or lean on by google, which is depicted by fig. 10 of Weschler. Furthermore at least the connection element of one piece will touch the other piece again resulting in the “abutting” limitation.
Applicant’s further arguments that Weschler does not teach abutting the housing, it is noted that this limitation is already taught in Locklear, again Weschler is only relied upon to teach that it is well known to make multi-piece decorative elements. Furthermore Weshcler fig. 3 shows the base abutting “at least one sidewall”.

Applicant argued that Locklear failing to teach “the one or more decorative elements being supported only by the at least one base”.
This is not found persuasive because elements 32, 51, 52, 40 can all be considered the decorative element, these are supported only by base 2. Furthermore there is an alternative rejection in view of DE’ 159 above.
In response to the arguments that DE ‘159 is used in gravel and as such the decorative ornament is supported by the gravel, this is not found persuasive because clearly the decorative element of fig. 3 can stand on its own. The element does not magically fall off the base 1, 3 when taken out of the aquarium, it is held together by glue for instance at element 6. Furthermore, DE’159 is not relied upon to teach a gravel free environment, this is already disclosed in Locklear. DE ‘159 is used to show well know attachment methods of decorative elements for aquariums. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619